DETAILED ACTION
This action is responsive to the Amendment filed on 11/15/2021. Claims 1-9, 13-21 are pending in the case. Claims 1 and 19 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Response to Applicant’s Amendment
In response to Applicant’s amendment, the previous grounds of rejection under 35 USC 112 are respectfully withdrawn.  However, the offer of allowable subject matter is withdrawn in view of newly-discovered art as explained below.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 13-16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over PALANKER et al. (Pub. No.: US 2014/0285769 A1) in view of LAWTON (Pub. No.: US 2010/0253905 A1) as evidenced by Ginsburg (“Contrast Sensitivity, Drivers’ Visibility, and Vision Standards”, by Arthur P. Ginsburg, published 1987).
Regarding claim 1, PALANKER teaches the method for performing an assessment of vision to be implemented using an electronic device that includes a processor, an input unit and a display unit ([0042] visual function evaluation performed using a sequence of interactions with a mobile device (see FIG 21) test results transmitted to remote server for further analysis), the method comprising (in FIG 5B, administer first test 550, then administer second test to user 570):
a) determining, by the processor, a current level of difficulty for the assessment of vision ([0057, 0079] visual function tests include an adjustable level of difficulty [0107-
b) controlling, by the processor, the display unit to display a question of the assessment of vision, the question including at least one visual element that has a movable pattern ([0076] [0107] each difficulty level may be tested through an interface; multiple example testing interfaces provided in FIGs 12-19, the testing is not limited to these examples [0136] visual function tests may be dynamic such as moving text), …;
c) in response to receipt of an inputted answer via the input unit, determining, by the processor, whether the inputted answer is correct ([0057, 0079] did user enter correct response or incorrect response);
d) determining, by the processor, based on the determination of step c), whether the assessment of vision is to be concluded ([0058] has a specified level of difficulty been reached? Multiple correct answers in a row? Multiple incorrect answers? See also [0136] test may end when user errs twice at a certain difficulty level and provides correct answer twice at previous level); and
e) when it is determined that the assessment of vision is to be concluded, generating, by the processor, a result of the assessment of vision based on the current level of difficulty (note each example test in FIGs 12-19 includes a “Result” displayed to the user; FIG 20A shows dashboard summary of test results after transmission to server), 
wherein the determination of step d) is done based on an applicable difficulty-adjustment rule for the assessment of vision and the inputted answer ([0058] has a specified level of difficulty been reached? Multiple correct answers in a row? Multiple incorrect answers? See also [0136] test may end when user errs twice at a certain difficulty level and provides correct answer twice at previous level; interpreting “difficulty adjustment rule” as a conditional statement which is evaluated to determine test is complete).

the setting for a test, such as a level of contrast, sensitivity, font size and screen brightness, may be selected to begin the test at a level close to the typical levels characteristic to the current user), PALANKER does not appear to expressly disclose the movable pattern having at least one variable attribute that is related to the current level of difficulty,…wherein the at least one visual element has a movable pattern and is associated with the current level of difficulty, and the movable pattern has a wavelength that is negatively related to the current level of difficulty; wherein the at least one visual element includes a plurality of pixels, and in step b), the processor is programmed to generate each of the plurality of pixels based on a location of the pixel, a moving direction of the movable pattern, a time point, an average brightness and a maximum amplitude. One example test in PALANKER is contrast sensitivity test (as in FIG 14 or FIG 16)
LAWTON is similarly directed to performing an assessment of vision, including at least contrast sensitivity, see at least paragraph [0018] and FIG 22. LAWTON teaches using a movable pattern having at least one variable attribute that is related to a current level of difficulty (see FIG. 22. Step S1 shows the selection an initial test pattern which is based on the current complexity level; Steps S7 and S11 control several variable attributes, including contrast and spatial frequency, which are related to the current level of difficulty which is referred to as complexity, see at least paragraphs [0074-0075 and 0088]; note also [0021] FIG. 1 is a view of exemplary visual stimuli displayed in accordance with the previous invention, U.S. Pat. No. 6,045,515, particularly illustrating a test window with a test pattern superimposed over a background at the first level of complexity; [0023] FIG. 3 is a view of exemplary visual stimuli displayed in accordance with the present disclosure, particularly illustrating a test window with a test pattern superimposed over a background at the second through fourth level of complexity …) wherein the at least one visual element has a movable pattern and is associated with the current level of difficulty (the moveable test pattern grating has parameters associated with complexity levels, which are considered representing different difficulty levels as explained above; see at least fig. 24 and fig. 23), and the movable pattern has a wavelength that is negatively related to the current level of difficulty (the movable pattern is a sinewave test grating of a single spatial frequency, see at least paragraph [0080] and therefore has a wavelength which is inversely proportional to the spatial frequency, where the spatial frequency is directly related to the current wherein the at least one visual element includes a plurality of pixels (pixels are the inherent unit of a visual display when explaining how graphics are generated), and in step b), the processor is programmed to generate each of the plurality of pixels (in other words, generate the image) based on a location of the pixel (a spatial image is generated spanning the location of several pixels, see at least fig. 24), a moving direction of the movable pattern (see at least paragraph [0080]), a time point (the image changes over time, which varies the pattern in time, for example moving 90 degree ever 150 msec-75 msec; see paragraph [0085]), an average brightness and a maximum amplitude (a sinewave pattern of a single spatial frequency has a maximum amplitude and average brightness (luminance); see [0053] For further evidence see also FIG. 18 of Patent 6045515, which is incorporated by reference, and also illustrates the definition of contrast as a relationship between average brightness (mean luminance) and maximum amplitude).
The scientific fact of the inherent relationship between wavelength and frequency is further supported as follows: Paragraph [0080] of LAWTON defines the patterns as a sinewave test grating of a single spatial frequency, which is also further supported by the illustration of FIG 18 in Patent 6045515, which is incorporated by reference, as a sine wave with an apparent wavelength. Further extrinsic evidence (in accordance with MPEP 2131.01 II) is provided to explain the definition of spatial frequency of a sine wave explicitly in the reference Ginsburg, which shows the inverse, or negative, relationship between spatial frequency and wavelength, specifically with the example of the application to contrast sensitivity vision testing. The reproduced and annotated fig. 1 below, shows that low spatial frequency results in longer wavelengths, which corresponds to higher numerical values of wavelength, and higher spatial frequency results in shorter wavelengths, which corresponds to lower numerical values of wavelength. 

    PNG
    media_image1.png
    563
    653
    media_image1.png
    Greyscale


Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of PALANKER and LAWTON before them, to have combined PALANKER (using a mobile device to do vision testing, including a contrast sensitivity test) and LAWTON (teaching a contrast sensitivity test which relies on a moving grated pattern) by substituting the contrast sensitivity test of LAWTON for the contrast sensitivity test of PALANKER, each test used for the same purpose (to evaluate vision), the combination having a reasonable expectation of success, the combination motivated by the suggestion in PALANKER  [0136] of using other dynamic visual function tests.
Regarding dependent claim 2, incorporating the rejection of claim 1, PALANKER further teaches when it is determined that the assessment is not yet to be concluded: implementing step a) for determining the current level of difficulty; controlling, by the processor, the display unit to display another question of the assessment of vision based on the current level of difficulty; and repeating step c) and step d) (see e.g. [0058] determine if test should end or progress with adjusted difficulty [0079] adjustable level of difficulty means for subsequent step can be higher than previous step when patient enters correct response; can be lower if patient enters incorrect response [0107] test may be administered based on series of difficulty levels; thus after each test question, the system must again determine if the user entered a  correct or incorrect answer and if the testing is finished).
Regarding dependent claim 4, incorporating the rejection of claim 1, PALANKER in view of LAWTON, combined at least for the reasons discussed above, further teaches wherein the at least one visual element is an animated image (moving), step b) includes controlling the display to display the question that includes one visual element, (see e.g. LAWTON [0080] fish-like window; subject's task is to indicate the direction of movement using the right or left arrow keys) and an instruction to answer the question by identifying a moving direction of the movable pattern (PALANKER provides instructions for each vision test, see e.g. [0127], The user interface of FIG. 12A provides a user with instructions before beginning a portion of the visual acuity test).
Claims 10-12 canceled.
Regarding dependent claim 13, incorporating the rejection of claim 1, PALANKER further teaches prior to step a): (e.g. [0107-0109] after at least one administration of a test or test question) g) determining, by the processor, the applicable difficulty-adjustment rule for the assessment of vision selected from one of a first difficulty-adjustment rule, a second difficulty- adjustment rule, a third difficulty-adjustment rule and a fourth difficulty-adjustment rule (e.g. [0107, 0136] determine how difficulty should be adjusted or whether the test should end by evaluating various conditional statements) wherein, when it is determined that the assessment is not yet to be concluded, step a) is implemented by: (e.g. [0107] after a first question and before a subsequent question) when the applicable difficulty-adjustment rule is the first difficulty-adjustment rule, adjusting the current level of difficulty by adding a first increment number; when the applicable difficulty-adjustment rule is the second difficulty-adjustment rule, keeping the current level of difficulty unchanged; when the applicable difficulty-adjustment rule is the third difficulty-adjustment rule, adjusting the current level of difficulty by subtracting a first decrement number; and when the applicable difficulty-adjustment rule is the fourth difficulty-adjustment rule, keeping the current level of difficulty unchanged (generally [0136] 
Regarding dependent claim 14, incorporating the rejection of claim 13, PALANKER further teaches when it is determined that the assessment is not yet to be concluded: implementing step g) based on the determination of step c) and the applicable difficulty-adjustment rule (generally [0136] determine which conditional statement needs to be evaluated to adjust difficulty based whether the input was correct or incorrect); implementing step a) for determining the current level of difficulty ([0136] increase, decrease, stay the same); controlling, by the processor, the display unit to display another question of the assessment of vision based on the current level of difficulty ([0076, 0107] ask next question since test is not complete); and repeating step c) and step d) ([0136] until an exit condition has been met, continue to test).
Regarding dependent claim 15, incorporating the rejection of claim 14, PALANKER further teaches wherein in step g): (i.e. the rules to be evaluated to determine next difficulty level and/or exit condition [0136]) when the applicable difficulty-adjustment rule is the first difficulty-adjustment rule and it is determined in step c) that the inputted answer is correct, the processor maintains the applicable difficulty-adjustment rule as the first difficulty-adjustment rule; when the applicable difficulty-adjustment rule is the first difficulty-adjustment rule and it is determined in step c) that the inputted answer is incorrect, the processor switches the applicable difficulty-adjustment rule to the second difficulty-adjustment rule; when the applicable difficulty-adjustment rule is the second difficulty-adjustment rule and it is determined in step c) that the inputted answer is correct, the processor switches the applicable difficulty-adjustment rule to the first difficulty-adjustment rule; when the applicable difficulty-adjustment rule is the second difficulty-adjustment rule and it is determined in step c) that the inputted answer is incorrect, the processor switches the applicable difficulty-adjustment rule to the third difficulty-adjustment rule; when the applicable difficulty-adjustment rule is the third difficulty-adjustment rule and it is determined in step c) that the inputted answer is incorrect, the processor maintains the applicable difficulty-adjustment rule as the third difficulty-adjustment rule; when the applicable difficulty-adjustment rule is the third difficulty-adjustment rule and it is determined in step c) that the inputted answer is correct, the processor switches the applicable difficulty-adjustment rule to the fourth difficulty-adjustment rule; and when the applicable difficulty-adjustment rule is the fourth difficulty-adjustment rule and it is determined in step c) that the inputted answer is incorrect, the processor switches the applicable difficulty-adjustment rule to the third difficulty-adjustment rule (all of these elements are met by implementing the rules of [0136] in a well-understood “state transition diagram” which includes how to change difficulty level “rules” as the various states and the transition to a new state depends on whether the input received was a correct or incorrect answer).
Regarding dependent claim 16, incorporating the rejection of claim 15, PALANKER further teaches wherein in step d), the processor determines that the assessment of vision is to be concluded when the applicable difficulty-adjustment rule is the fourth difficulty-adjustment rule, and it is determined in step c) that the inputted answer is correct ([0136] visual function test may end when the user errs twice at a certain level of difficulty and provides a correct answer twice at the previous level).
Regarding claim 19, PALANKER similarly teaches the method for performing an assessment of vision to be implemented using an electronic device that includes a processor, an input unit and a display unit ([0042] visual function evaluation performed using a sequence of interactions with a mobile device (see FIG 21) test results transmitted to remote server for further analysis), the method comprising:
a) determining, by the processor, a current level of difficulty for the assessment of vision ([0057, 0079] visual function tests include an adjustable level of difficulty [0107-0108] first test administered based on series of difficulty levels; after administering first test, administer second test having a level of difficulty that may be set based on difficulty level of first test);
b) controlling, by the processor, the display unit to display a question of the assessment of vision, the question including at least one visual element that has a movable pattern ([0076] [0107] each difficulty level may be tested through an interface; multiple example testing interfaces provided in FIGs 12-19, the testing is not limited to these examples [0136] visual function tests may be dynamic such as moving text)…;
c) in response to receipt of an inputted answer via the input unit, determining, by the processor, whether the inputted answer is correct ([0057, 0079] did user enter correct response or incorrect response);
d) determining, by the processor, based on the determination of step c), whether the assessment of vision is to be concluded ([0058] has a specified level of difficulty been reached? Multiple correct answers in a row? Multiple incorrect answers? See also [0136] test may end when user errs twice at a certain difficulty level and provides correct answer twice at previous level); and
e) when it is determined that the assessment of vision is to be concluded, generating, by the processor, a result of the assessment of vision based on the current level of difficulty (note each example test in FIGs 12-19 includes a “Result” displayed to the user; FIG 20A shows dashboard summary of test results after transmission to server), 
wherein the determination of step d) is done based on an applicable difficulty- adjustment rule for the assessment of vision and the inputted answer ([0058] has a specified level of difficulty been reached? Multiple correct answers in a row? Multiple incorrect answers? See also [0136] test may end when user errs twice at a certain difficulty level and provides correct answer twice at previous level; interpreting “difficulty adjustment rule” as a conditional statement which is evaluated to determine test is complete);
While PALANKER may be relied upon to teach at least one example of a movable pattern (e.g. moving text) and further that attributes of a visual element are related to the level of difficulty (e.g. [0079] displaying fonts of various sizes; [0111] the setting for a test, such as a level of contrast, sensitivity, font size and screen brightness, may be selected to begin the test at a level close to the typical levels characteristic to the current user), PALANKER does not appear to expressly disclose the movable pattern having at least one variable attribute that is related to the current level of difficulty...wherein the movable pattern has at least one visually conceivable attribute that is negatively related to the current level of difficulty; wherein the movable pattern is a wave-based movable grid pattern that includes a set of component waves, and the visually conceivable attribute is one of a wavelength and an amplitude of the set of component waves; and wherein the at least one visual element includes a plurality of pixels, and in step b), the processor is programmed to generate each of the plurality of pixels based on a location of the pixel, a moving direction of the movable pattern, a time point, an average brightness and a maximum amplitude.
LAWTON is similarly directed to performing an assessment of vision, including at least contrast sensitivity, see at least paragraph [0018] and FIG 22. LAWTON teaches using a  movable pattern having at least one variable attribute that is related to the current level of difficulty (see FIG. 22. Step S1 shows the selection an initial test pattern which is based on the current complexity level; Steps S7 and S11 control several variable attributes, including contrast and spatial frequency, which are related to the current level of difficulty which is referred to as complexity, see at least paragraphs [0074-0075 and 0088]; note also [0021] FIG. 1 is a view of exemplary visual stimuli displayed in accordance with the previous invention, U.S. Pat. No. 6,045,515, particularly illustrating a test window with a test pattern superimposed over a background at the first level of complexity; [0023] FIG. 3 is a view of exemplary visual stimuli displayed in accordance with the present disclosure, particularly illustrating a test window with a test pattern superimposed over a background at the second through fourth level of complexity …) wherein the movable pattern is a wave-based movable grid pattern that includes a set of component waves (see example test patterns in FIGs 1 and 3) wherein the movable pattern has at least one visually conceivable attribute that is negatively related to the current level of difficulty; and the visually conceivable attribute is one of a wavelength and an amplitude of the set of component waves (the movable pattern is a sinewave test grating of a single spatial frequency, see at least paragraph [0080] and therefore has a wavelength which is inversely proportional to the spatial frequency, where the spatial frequency is directly related to the current complexity level. The spatial frequency of 0.5 cyc/deg is disclosed as an easier pattern than one of 2.0 cyc/deg, see paragraph [0088]. Note specific definitions [0056-0058] of “spatial frequency” and “multiple spatial frequencies” the spatial frequencies of a pattern which repeats itself at different rates (examples are shown in FIG. 3); additional evidence is provided below explaining how “wavelength” is inversely proportional to “frequency”); wherein the at least one visual element includes a plurality of pixels (pixels are the inherent unit of a visual display when explaining how graphics are generated), and in step b), the processor is programmed to generate each of the plurality of pixels (in other words, generate the image) based on a location of the pixel (a spatial image is generated spanning the location of several pixels, see at least fig. 24), a moving direction of the movable pattern (see at least paragraph [0080]), a time point (the an average brightness and a maximum amplitude (a sinewave pattern of a single spatial frequency has a maximum amplitude and average brightness (luminance); see [0053] For further evidence see also FIG. 18 of Patent 6045515, which is incorporated by reference, and also illustrates the definition of contrast as a relationship between average brightness (mean luminance) and maximum amplitude)
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of PALANKER and LAWTON before them, to have combined PALANKER (using a mobile device to do vision testing, including a contrast sensitivity test) and LAWTON (teaching a contrast sensitivity test which relies on a moving grated pattern) by substituting the contrast sensitivity test of LAWTON for the contrast sensitivity test of PALANKER, each test used for the same purpose (to evaluate vision), the combination having a reasonable expectation of success, the combination motivated by the suggestion in PALANKER  [0136] of using other dynamic visual function tests.
Regarding dependent claim 20, incorporating the rejection of claim 19, PALANKER further teaches when it is determined that the assessment is not yet to be concluded: implementing step a) for determining the current level of difficulty; controlling, by the processor, the display unit to display another question of the assessment of vision based on the current level of difficulty; and repeating step c) and step d) (see e.g. [0058] determine if test should end or progress with adjusted difficulty [0079] adjustable level of difficulty means for subsequent step can be higher than previous step when patient enters correct response; can be lower if patient enters incorrect response [0107] test may be administered based on series of difficulty levels; thus after each test question, the system must again determine if the user entered a  correct or incorrect answer and if the testing is finished).
Regarding dependent claim 21, incorporating the rejection of claim 19, PALANKER further teaches prior to step a): (e.g. [0107-0109] after at least one administration of a test or test question) g) determining, by the processor, the applicable difficulty-adjustment rule for the assessment of vision selected from one of a first difficulty-adjustment rule, a second difficulty- adjustment rule, a third difficulty-adjustment rule and a fourth difficulty-adjustment rule (e.g. [0107, 0136] determine how difficulty wherein, when it is determined that the assessment is not yet to be concluded, step a) is implemented by: (e.g. [0107] after a first question and before a subsequent question) when the applicable difficulty-adjustment rule is the first difficulty-adjustment rule, adjusting the current level of difficulty by adding a first increment number; when the applicable difficulty-adjustment rule is the second difficulty-adjustment rule, keeping the current level of difficulty unchanged; when the applicable difficulty-adjustment rule is the third difficulty-adjustment rule, adjusting the current level of difficulty by subtracting a first decrement number; and when the applicable difficulty-adjustment rule is the fourth difficulty-adjustment rule, keeping the current level of difficulty unchanged (generally [0136] correct responses increase the level of difficulty, incorrect responses decrease the level of difficulty; answering a question twice at some level necessarily requires the level remaining unchanged, whether the answer was correct or incorrect).
Claims 3, 5-9, 17-18 are rejected under 35 USC 103 as unpatentable over PALANKER in view of LAWTON, further in view of YOO et al. (Pub. No.: US 2011/0027766 A1).
Regarding dependent claim 3, incorporating the rejection of claim 1, PALANKER in view of LAWTON, combined at least for the reasons discussed above, does not appear to expressly disclose wherein the question includes only one visual element, and step b) includes controlling the display to display the question that includes the only one visual element, and an instruction to answer the question by identifying a location of a center of the movable pattern. Note that PALANKER does provide instructions on the display of what is expected of the user, see e.g. [0127] The user interface of FIG. 12A provides a user with instructions before beginning a portion of the visual acuity test.
YOO is similarly directed to vision testing (see at least abstract) such that at least one vision test includes only one visual element and the user is instructed to identify a location of the center of a pattern (see e.g. FIG 50, [0190] series of indicia to be touched [0191] system determines speed and accuracy [0193] subject is attempting to touch indicia 5015 with his or her finger 5017, which contacts screen 5010 at a point centered at point 5018 [0196] bulls eye type pattern may be employed so that the greater the radial distance from a center point of a target in which an input is provided, the lower a resulting accuracy is for the subject)

Regarding dependent claim 5, incorporating the rejection of claim 1, PALANKER in view of LAWTON, combined at least for the reasons discussed above, does not appear to expressly disclose wherein the question includes a plurality of visual elements, and wherein step b) includes: controlling the display to display the question that includes the plurality of visual elements, a reference image, and an instruction to answer the question by identifying the reference image. As previously noted, PALANKER may be relied upon to teach providing instructions generally.
YOO may be relied upon to teach a visual test question that includes a plurality of visual elements and a reference image, where the user is instructed to identify the reference image (see e.g. FIGs 10B, 10C, 10G which each have a plurality of visual elements; see also FIGs 26, 28; note method of FIG 30 for testing contrast sensitivity).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of PALANKER in view of LAWTON and YOO before them, to have combined PALANKER in view of LAWTON (various visual test visual arrangements with instructions) and YOO (a specific test visual arrangement, e.g. multiple images with one being different) by using the test visual arrangement taught by YOO in order to provide the vision test taught by the combination of PALANKER and LAWTON, and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by a desire to improve the accuracy of testing the user
Regarding dependent claim 6, incorporating the rejection of claim 1, PALANKER in view of LAWTON, combined at least for the reasons discussed above, does not appear to expressly disclose wherein the question includes only one visual element, and step b) includes: controlling the display to display the question that includes only one visual element, a plurality of reference images, and an instruction to answer the question by identifying the visual element. As previously noted, PALANKER may be relied upon to teach providing instructions generally.
YOO may be relied upon to teach a visual test question that includes a visual element and a plurality of reference images, where the user is instructed to identify the visual element (see e.g. FIGs 10B, 10C, 10G which each have a plurality of visual elements; see also FIGs 26, 28; note method of FIG 30 for testing contrast sensitivity).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of PALANKER in view of LAWTON and YOO before them, to have combined PALANKER in view of LAWTON (various visual test visual arrangements with instructions) and YOO (a specific test visual arrangement, e.g. multiple images with one being different) by using the test visual arrangement taught by YOO in order to provide the vision test taught by the combination of PALANKER and LAWTON, and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by a desire to improve the accuracy of testing the user
Regarding dependent claim 7, incorporating the rejection of claim 6, PALANKER in view of LAWTON, further in view of YOO, combined at least for the reasons discussed above, further teaches wherein each of the reference images does not include a movable pattern (see e.g. YOO FIG 28)
Regarding dependent claim 8, incorporating the rejection of claim 6, PALANKER in view of LAWTON, further in view of YOO, combined at least for the reasons discussed above, further teaches each of the reference images includes a movable pattern, and the movable pattern of each of the reference images has at least one variable attribute that is related to a reference level of difficulty, and the reference difficulty is made to be different from the current level of difficulty (see e.g. YOO FIG 26 and method of FIG 30, specifically 3015 which suggests all the reference images have one parameter (contrast) while at least one has a different parameter (contrast)).
Regarding dependent claim 9, incorporating the rejection of claim 6, PALANKER in view of LAWTON, further in view of YOO, combined at least for the reasons discussed each of the reference images includes a movable pattern, and the movable pattern of each of the reference images has at least one variable attribute that is related to the current level of difficulty; one specific variable attribute of the each of the reference images is made to be different from the corresponding specific variable attribute of the visual element (see e.g. YOO FIG 26 and method of FIG 30, specifically 3015 which suggests all the reference images have one parameter (contrast) while at least one has a different parameter (contrast)).
Regarding dependent claims 17-18, incorporating the rejection of claim 13, PALANKER does not appear to expressly disclose wherein in step g), the applicable difficulty-adjustment rule is further selected from a fifth difficulty-adjustment rule and a sixth difficulty-adjustment rule; when the applicable difficulty-adjustment rule is the fifth difficulty-adjustment rule and it is determined in step c) that the inputted answer is correct, the processor maintains the applicable difficulty-adjustment rule as the fifth difficulty-adjustment rule; when the applicable difficulty-adjustment rule is the fifth difficulty-adjustment rule and it is determined in step c) that the inputted answer is incorrect, the processor switches the applicable difficulty-adjustment rule to the sixth difficulty-adjustment rule; when the applicable difficulty-adjustment rule is the sixth difficulty-adjustment rule and it is determined in step c) that the inputted answer is correct, the processor switches the applicable difficulty-adjustment rule to the first difficulty-adjustment rule; and when the applicable difficulty-adjustment rule is the sixth difficulty-adjustment rule and it is determined in step c) that the inputted answer is incorrect, the processor maintains the applicable difficulty-adjustment rule as the sixth difficulty-adjustment rule (collectively, two additional rule states) wherein, when it is determined that the assessment is not yet to be concluded, step a) is implemented by: when the applicable difficulty-adjustment rule is the fifth difficulty-adjustment rule, adjusting the current level of difficulty by adding a second increment number that is larger than the first increment number; and when the applicable difficulty-adjustment rule is the sixth difficulty-adjustment rule, adjusting the current level of difficulty by subtracting a second decrement number that is larger than the first decrement number (where the increase or decrease in the difficulty level is in some step value other than one; interpreted as making large changes between difficulty levels until the user starts to have difficulties, then making small changes between difficulty levels until the final exit condition has been met; see instant application page 7 lines 15-20).
spatial frequency is modified (Block S7), e.g. increased or decreased with the preferred predetermined range of0.25 eye/deg, 0.5 eye/deg, 1 eye/deg, and 2 eye/deg; [0088] the surround grating spatial frequency is either equal to the test frequency or 1 or 2 octaves higher or lower), but does not clearly cure the deficiencies of PALANKER.
YOO is similarly directed to vision testing (see abstract) and particularly using an up/down (also known as staircase or stair-step) method for determining the next level to test based on whether the answer was incorrect or not (see e.g. [0142] … A "stair step" methodology may alternatively be used whereby the first iteration presents a high contrast circular contrast zone, the next iteration(s) decreases the contrast a "full" step until an incorrect response is made, after an incorrect response is made contrast is increased a "half' step, and thereafter decreased by a "quarter" step is a correct response is received and increased by a "quarter" step if an incorrect response is received, and so on until a contrast difference just perceivable to a subject is identified). Note that [0142] makes clear the size of the step can vary, so if a full step was considered difficulty of “+/- 4”, then a half-step would be a difficulty of “+/- 2” and a quarter-step would be a difficulty of “+/- 1” using basic math operations.
Accordingly, it would have been obvious to one having ordinary skill in vision testing  before the effective filling date of the claimed invention, having the teachings of PALANKER in view of LAWTON and YOO before them, to have combined PALANKER in view of LAWTON (teaching staircase method for vision testing varying at least by single steps for level of difficulty) and YOO (teaching a modified staircase method that starts with large steps that decrease in order to quickly find a “just perceivable” difference) by adding to the rule states of PALANKER the additional rule states of YOO (the larger steps first, then the smaller steps) and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the improvement of more quickly narrowing into determining either there is no level of difficulty for the user (user has no vision deficiency) or finding the level of difficulty for which the user repeatedly fails.




It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The following references are provided on the attached PTO-892 as additional evidence:
LEVITT, Transformed Up-Down Methods in Psychoacoustics. Doctoral Program in Speech, The City University of New York Graduate Center, New York. (1970). 11 pages.
MAYER et al. Preferential looking acuity obtained with a staircase procedure in pediatric patients. Invest. Ophthalmol. Vis. Sci. October 1982. pages 538-543.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Amy M Levy/Primary Examiner, Art Unit 2179